FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


PABLO ABNER VILLALBA-ORTEGA,                     No. 13-73134

               Petitioner,                       Agency No. A035-651-121

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Pablo Abner Villalba-Ortega, a native and citizen of Ecuador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for cancellation of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional claims and questions of law. Vilchez v. Holder, 682 F.3d 1195, 1198

(9th Cir. 2012) (order). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the agency’s discretionary denial of

cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i); see also Vilchez, 682
F.3d at 1198. Villalba-Ortega’s contentions that the agency applied the incorrect

standard in evaluating his claim for cancellation and failed to consider all of the

evidence are not supported by the record.

      Villalba-Ortega has not established prejudice from alleged ineffective

assistance by his former attorney, where he has not demonstrated how additional

testimony or different conduct by his attorney may have affected the outcome. See

U.S. v. Lopez-Chavez, 757 F.3d 1033, 1041 (9th Cir. 2014) (“To establish

ineffective assistance of counsel in immigration proceedings in violation of the

right to due process, a petitioner must show (1) that ‘the proceeding was so

fundamentally unfair that the alien was prevented from reasonably presenting his

case,’ and (2) prejudice.”).

      Lastly, we lack jurisdiction to consider Villalba-Ortega’s unexhausted

contentions regarding voluntary departure. See Tijani v. Holder, 628 F.3d 1071,

1080 (9th Cir. 2010).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                            2                                   13-73134